                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                                      Civil Action No.: 2:20-cv-01556
   HIGH OFF LIFE, LLC,

                      Plaintiff,

             v.                                      JURY TRIAL DEMANDED


   FREEBANDZ PRODUCTIONS, LLC, and
   SONY MUSIC HOLDINGS, INC.

                        Defendants.



                         CORPORATE DISCLOSURE UNDER RULE 7.1

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.1 of the U.S.

District Court for the Western District of Pennsylvania, the undersigned counsel certifies that Plaintiff

High Off Life, LLC is a non-stock corporation that has no subsidiaries and/or affiliates that have issued

debt securities to the public. High Off Life, LLC is not a publicly traded company.


Dated: October 20, 2020                              Respectfully submitted,

                                                     ECKERT SEAMANS CHERIN & MELLOTT, LLC

                                                     By: /s/ Ray F. Middleman
                                                         Ray F. Middleman (Pa. ID 40999)
                                                         Shane Valenzi (Pa. ID 322025)

                                                           600 Grant Street, 44th Floor
                                                           Pittsburgh, PA 15219
                                                           Phone: (412) 566-6000
                                                           Facsimile: (412) 566-6099
                                                           rmiddleman@eckertseamans.com
                                                           svalenzi@eckertseamans.com

                                                           and




J2702099.1
                 (Pro Hac Vice to be Filed)
                 Stephen C. McArthur
                 Thomas E. Dietrich
                 THE MCARTHUR LAW FIRM
                 9465 Wilshire Blvd., Ste. 300
                 Beverly Hills, CA 90212
                 (323) 639-4455
                 stephen@smcarthurlaw.com
                 tom@smcarthurlaw.com


                 Attorneys for Plaintiff High Off Life, LLC




             2
J2702099.1
